Exhibit 10.4
COOPERATION AGREEMENT AND
MUTUAL RELEASE


This Cooperation Agreement and Mutual Release (this “Agreement” or “Mutual
Release”) entered into on July __, 2007, to be effective when executed, is by
and between Texhoma Energy, Inc., a Nevada Corporation, which has an address of
100 Highland Park Village, Dallas, Texas 75205 and its wholly owned Delaware
subsidiary, Texaurus Energy, Inc. (collectively “Texhoma”) and Lucayan Oil and
Gas Investments, Ltd. (“LOGI”), Max Maxwell (“Maxwell”), Meredith Maxwell, and
A.E. Buzz Jehle (“Jehle”)(each a “Former Interested Party” and collectively the
“Former Interested Parties”), collectively referred to as the “Parties.”




1.           Facts.


 
1.1
Maxwell was previously employed by Texhoma as the Chief Executive Officer and
President of Texhoma from approximately April 19, 2006 until May 1, 2007, and as
a Director from April 10, 2006 until May 1, 2007 (the “Maxwell Employment”).



 
1.2
Meredith Maxwell, Maxwell’s daughter, was previously employed by Texhoma as a
Legal Administrator from approximately September 1, 2006 until May 1, 2007, 2007
(the “Meredith Maxwell Employment”).



 
1.3
Jehle was a consultant to Texhoma from April 1, 2006 until May 1, 2007 as an
Engineer(the “Jehle Employment,” and collectively with the Maxwell Employment
and the Meredith Maxwell Employment, the “Employment”).



 
1.4
On June 1, 2006, Maxwell was granted an aggregate of 3,250,000 Non-qualified
Stock Options and an aggregate of 750,000 Incentive Stock Options at an exercise
price of $0.13 per share, which were to vest to Maxwell at the rate of 500,000
shares every three months (with the Incentive Stock Options to be granted first)
(the “Maxwell Options”).



 
1.5
LOGI, which is beneficially owned by Maxwell and Jehle, was issued an aggregate
of 4,000,000 shares of common stock on April 10, 2006, in consideration for the
forgiveness of $160,000 in debt which Texhoma owed to LOGI, and was issued an
additional 18,375,000 shares of common stock on May 15, 2006, in consideration
for the forgiveness of $735,000 in debt which was owed to LOGI by Texhoma
(collectively the “LOGI Shares”).



 
1.6
On June 4, 2007, Texhoma’s Board of Directors appointed William M. Simmons as
Texhoma’s President and Daniel Vesco as Texhoma’s Chief Executive Officer (the
“New Officers”).  A condition of the New Officers’ appointment was that certain
of Texhoma’s largest shareholders including LOGI, would enter into a Voting
Agreement with the New Officers, which Voting Agreement is attached hereto as
Exhibit A (the “Voting Agreement”).


      
        
      
      
1 / 7
Settlement Agreement and Mutual Release
Texhoma Energy, Inc. and
Former Interested Parties      
    


--------------------------------------------------------------------------------





2.           Settlement.


 
2.1
Each of the Former Interested Parties agree that in consideration for Texhoma
agreeing to the terms and conditions of Section 3.2 below; the Former Interested
Parties agree to the terms and conditions of Section 3.1 below (the “Texhoma
Consideration”).



 
2.2
Texhoma agrees that in consideration for (a) LOGI entering into the Voting
Agreement in favor of the New Officers; (b) Maxwell personally agreeing to
cooperate with Texhoma in connection with the audits, filings and other affairs
associated with Texhoma and Texaurus (as defined below); and (c) Maxwell
personally agreeing to certify the accuracy of Texhoma’s financials during the
period of the Maxwell Employment; Texhoma agrees to the terms and conditions of
Section 3.2 below (the “Former Interested Parties Consideration”).



 
2.3
The Former Interested Parties agree that they will receive valid consideration
from the Texhoma Consideration.



 
2.4
Texhoma agrees that it will receive valid consideration from the Former
Interested Parties Consideration.



3.           Mutual Release.


 
3.1
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, the Former
Interested Parties, for themselves, their agents, servants, attorneys, officers,
directors, employees, successors and assigns, to the extent legally allowed,
hereby covenant and agree as follows:



 
3.1.1
That the Former Interested Parties hereby release, acquit and forever discharge
Texhoma, its current and former agents, officers, directors, servants,
attorneys, representatives, successors, employees and assigns (the “Texhoma
Parties”) from any and all rights, obligations, claims, demands and causes of
action, whether in contract, tort, under state and/or federal law, or state
and/or federal securities regulations, whether asserted or unasserted, whether
known or unknown, suspected or unsuspected, arising from or relating to the
Employment, the LOGI Shares, Texhoma and/or the Texhoma Parties in general, for
or by reason of any matter, cause or thing whatsoever, including all obligations
arising therefrom, and omissions and/or conduct of Texhoma or the Texhoma
Parties, and/or Texhoma’s former or current agents, attorneys, servants,
representatives, successors, employees, directors, officers and assigns,
relating directly or indirectly thereto other than as provided in 3.1.2.


      
        
      
      
  
2 / 7
Settlement Agreement and Mutual Release
Texhoma Energy, Inc. and
Former Interested Parties        
    


--------------------------------------------------------------------------------



 
3.1.2
That the Former Interested Parties hereby assign the rights to any and all
claims, demands and causes of action, whether in contract, tort, under state
and/or federal law, or state and/or federal securities regulations, whether
asserted or unasserted, whether known or unknown, suspected or unsuspected,
arising from or relating to any former officers or Directors of  Texhoma, or any
predecessor company, to Texhoma and the New Directors.



 
3.1.3
LOGI agrees to enter into and be bound by the terms of the Voting Agreement.



 
3.1.4
Maxwell personally agrees to:



 
(a)
cooperate in all respects, to the best of his ability, with Texhoma and the New
Officers in connection with:



 
a.
the audit of Texhoma and/or Texaurus Energy, Inc., a Delaware corporation and
Texhoma’s wholly owned subsidiary (“Texaurus”);



 
b.
Texhoma’s required SEC filings and the disclosures therein;



 
c.
Providing information and analysis regarding Texhoma’s operations, results of
operations, agreements and financial statements during the term of the Maxwell
Employment; and



 
d.
Providing any and all information requested by Texhoma and/or the Former
Interested Parties, in affidavit form, including, but not limited to an
affidavit that “to the best of his knowledge,” the List of Liabilities attached
hereto as Exhibit B, is a complete list of all the liabilities of Texhoma as of
the date Maxwell resigned from Texhoma (the “Liabilities Certification”); and to



 
(b)
certify the accuracy and correctness of Texhoma’s yet to be prepared annual and
interim financial statements, relating to the time period of the Maxwell
Employment, in a form substantially similar to the SEC’s required (i)
Certification Of Chief Executive Officer and Chief Financial Officer Pursuant To
Section 302 of The Sarbanes-Oxley Act Of 2002 and Certification of Chief
Executive Officer; and (ii) Certification of Chief Financial Officer Pursuant To
18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley
Act Of 2002 (collectively the “Officer Certifications,” and with the Liability
Certification, the “Certifications”).



 
3.1.5
Maxwell agrees that any and all of the Maxwell Options which he vested pursuant
to the term of the Maxwell Employment will expire if unexercised  on August 1,
2007.


      
        
      
      
3 / 7
Settlement Agreement and Mutual Release
Texhoma Energy, Inc. and
Former Interested Parties       
    


--------------------------------------------------------------------------------



 


 
3.1.6
Maxwell agrees that Texhoma shall owe him no rights to contribution and/or
indemnification in connection with his service to Texhoma as an officer or
Director and/or in connection with his service to Texaurus as an officer or
Director following the Parties entry into this Agreement, for any matters,
claims, whatsoever, in connection with any cause of action, lawsuit, or
complaint of any kind brought by any current or former shareholder of Texhoma,
and/or current officer or Director of Texhoma, other than in connection with the
Indemnification Rights described below under Section 3.2.2.



 
3.1.7
Maxwell individually and on behalf of LOGI represents and certifies that the
LOGI Shares were issued for valid consideration and that such LOGI Shares were
fully paid and non-assessable upon their issuance  (“Validly Issued”) and have
not pledged or encumbered in any way and are free of any valid claim from a
third party.



 
3.2
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, Texhoma,
for itself, its officers, its directors and its agents, servants,
representatives, successors, attorneys, employees and assigns to the extent
legally allowed, hereby covenants and agrees as follows:



 
3.2.1
That Texhoma hereby releases, acquits and forever discharges the Former
Interested Parties, from any and all rights, obligations, claims, demands and
causes of action, whether in contract, tort, under state and/or federal law, or
state and/or federal securities regulations, whether asserted or unasserted,
whether known or unknown, suspected or unsuspected, arising from or relating to
the Employment, the LOGI Shares, the operations of Texhoma, and/or Texhoma in
general, for or by reason of any matter, cause or thing whatsoever, including
all obligations arising therefrom, and omissions and/or conduct of Texhoma
and/or its former or current agents, attorneys, servants, representatives,
successors, employees, directors, officers and assigns, relating directly or
indirectly thereto, which are not brought to the attention of Texhoma and the
New Officers in writing by 5:00 P.M. C.S.T. on September 30, 2007, other than
relating to any claim for a false certification or misrepresentation by Maxwell
in connection with the Certifications.



 
3.2.2
Texhoma shall indemnify Maxwell and Jehle against any dispute regarding the LOGI
Shares, provided that such shares were Validly Issued, without restriction and
free of valid claim by other parties. In the event such LOGI Shares are
determined to not be Validly Issued, without restriction, and free of valid
claim from other parties  Texhoma shall not be obligated to provide
indemnification to Maxwell and Jehle (collectively the “Indemnification
Rights”).


      
        
      
      
4 / 7
Settlement Agreement and Mutual Release
Texhoma Energy, Inc. and
Former Interested Parties      
    


--------------------------------------------------------------------------------



 
 



4.           Return of the Texhoma Materials.


 
4.1
The Former Interested Parties agree to return to Texhoma any and all documents,
files, agreements, stock certificates, record books, invoices, or contacts,
property, equipment and/or inventory which relate to Texhoma, Texaurus, any
agreements or understandings between LOGI and Texhoma or Texaurus, and/or any
agreements and understandings between any former officers or Directors of
Texhoma and Texaurus, which the Former Interested Parties may hold in their
possession and/or control (collectively the “Texhoma Materials”)within ten (10)
business days from the date hereof and agree to provide a representation in
connection with the delivery of the Texhoma Materials (or in the event that any
of the Former Interested Parties has no Texhoma Materials in their possession)
of the fact that after the delivery of the Texhoma Materials to Texhoma, that
such Former Interested Party no longer holds any Texhoma Materials in their
possession and/or is not aware of any Texhoma Materials which have not been
turned over to Texhoma.



5.           Miscellaneous.


 
5.1
Termination of All Previous Agreements.  All previous agreements among the
Parties, if any, and any and all related agreements and obligations are hereby
terminated without further rights, obligations or liabilities of any Party
thereunder.



 
5.2
No Other Cause of Action.  The Parties are not aware of any claims not being
released herein against them.



 
5.3
Capacity and Authorization.  The Parties to this Mutual Release further
represent that they have read it in full before its execution and that they
fully understand the meaning, operation and effect of its terms.  Each
individual signing this Mutual Release warrants and represents that he or she
has the full authority and is duly authorized and empowered to execute this
Mutual Release on behalf of the Party for which he or she signs.



 
5.4
Assignments.  The Former Interested Parties represent that they have not
assigned, in whole or in part, any claims, demands and/or causes of action
against Texhoma to any person or entity prior to their execution of this Mutual
Release.  Texhoma represents that it is not aware of any assignment, in whole or
in part, any claim, demand and/or causes of action against the Former Interested
Parties to any person or entity prior to its execution of this Mutual Release.



 
5.5
Binding Effect.  This Mutual Release shall be binding on and inure to the
benefit of the Parties and their respective heirs, successors, assigns,
directors, officers, agents, employees and personal representatives.


      
        
      
      
5 / 7
Settlement Agreement and Mutual Release
Texhoma Energy, Inc. and
Former Interested Parties       
    


--------------------------------------------------------------------------------



 
5.6
Modification.  No modification or amendment of this Mutual Release shall be
effective unless such modification or amendment shall be in writing and signed
by all Parties hereto.



 
5.7
No Admission of Liability. Each Party acknowledges and agrees that this Mutual
Release is a compromise of disputed claims and neither this Mutual Release, nor
any consideration provided pursuant to this Mutual Release, shall be taken or
construed to be an admission or concession by either the Former Interested
Parties or Texhoma of any kind with respect to any fact, liability, or fault.



 
5.8
Entire Agreement.  This Mutual Release constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties in connection with the subject matter
hereof.



 
5.9.
Interpretation.  The interpretation, construction and performance of this Mutual
Release shall be governed by the laws of the State of Texas.  Whenever used
herein, the singular number shall include the plural, the plural shall include
the singular and the use of any gender shall be applicable to all genders.



 
5.10.
Faxed Signatures.  For purposes of this Mutual Release a faxed signature shall
constitute an original signature.



 
5.11.
Execution.  This Mutual Release may be executed in several counterparts, each of
which shall be deemed an original, and such counterparts taken together shall
constitute but one and the same Mutual Release.  A photocopy of this Mutual
Release shall be effective as an original for all purposes.







[Remainder of page left intentionally blank.  Signature page follows.]



6 / 7
Settlement Agreement and Mutual Release
Texhoma Energy, Inc. and
Former Interested Parties  

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Mutual Release as of the date first written above.



 
Texhoma Energy, Inc.
         
/s/ Daniel Vesco
 
Daniel Vesco
 
Chief Executive Officer





Former Interested Parties:




Lucayan Oil and Gas Investments, Ltd.




/s/ Max Maxwell
Max Maxwell
Director




/s/ Max Maxwell
Max Maxwell, personally




/s/ Meredith Maxwell
Meredith Maxwell, personally




/s/ Buzz Jehle
Buzz Jehle, personally



      
        
      
      
7 / 7
Settlement Agreement and Mutual Release
Texhoma Energy, Inc. and
           Former Interested Parties        
    


--------------------------------------------------------------------------------


